126 N.J. Super. 458 (1974)
315 A.2d 423
ALLSTATE INSURANCE COMPANY, PLAINTIFF-RESPONDENT,
v.
FRANCIS P. McHUGH, JR., DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued February 4, 1974.
Decided February 14, 1974.
Before Judges LEONARD, ALLCORN and CRAHAY.
Mr. Kelly T. Young argued the cause for the appellant (McGuire, Green & Young, attorneys).
Mr. William A. Garrigle argued the cause for the respondent (Casby & Garrigle, attorneys).
PER CURIAM.
The judgment is affirmed essentially for the reasons set forth in the opinion of Judge Bischoff, 124 N.J. Super. 105.